 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 5

 6        KYLLE BERNETHY, et al.,

 7                              Plaintiffs,

              v.                                         C18-1014 TSZ
 8
          LAKECOURT APARTMENTS, LLC,                     MINUTE ORDER
 9
          et al.,
10
                                Defendants.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13        (1)     The Court SETS a hearing to consider the motion brought by Kristi Favard
   for leave to withdraw as counsel of record for Plaintiffs, docket no. 24, for Thursday,
14 August 29, 2019 at 11:00 a.m. Plaintiffs Kylle Bernethy and Shawnette Bernethy may
   attend the status conference.
15
          (2)     The noting dates associated with Defendants’ Motion for Summary
16 Judgment, docket no. 21, and Defendants’ Motion to Strike Untimely & Improperly Filed
   Jury Demand, docket no. 28, are STRICKEN. The Court will renote the motions after
17 ruling on Plaintiffs’ counsel’s motion to withdraw.
          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record and to Plaintiffs Kylle and Shawnette Bernethy.

19         Dated this 20th day of August, 2019.

20                                                  William M. McCool
                                                    Clerk
21
                                                    s/Karen Dews
22                                                  Deputy Clerk

23

     MINUTE ORDER - 1
